The trial court instructed the jury to find for appellee if they believed — "the plaintiff sought to inform herself as to the movements and connections of the train upon which she was about to take passage, and that in seeking such information she was misled by the statements of the agents and servants of the defendant company, and you further believe she suffered injury, and that such injury, if any, was the direct and proximate result of the information which misled her, if you believe she received information which misled her."
Appellant insists that the instruction was erroneous, because it was not, it asserts, bound by the statement made by its brakeman and porter to appellee that the train would go through to Palestine. This contention is based on the further contention that appellant's employés could not bind it by statements in regard to the movement of trains on a line of railway operated by another company and beyond the point to which it had contracted to carry appellee. We think the contention should be sustained. Railway Co. v. Gants, 38 Kan. 608, 17 P. 54,5 Am. St. Rep. 780. That appellee was not in a position to claim that appellant had bound itself to carry her further than Longview Junction was established by the fact that the tickets it sold to her were for that point. That the agent who sold her the tickets did not have authority and did not undertake to bind appellant by representations that the train on which she took passage would go through to Palestine was established by her testimony showing that that agent told her, in reply to inquiry made by her of him, that his instructions were to tell persons who desired to go on that train to points beyond Longview Junction that same, when late, as it was on that occasion, would not go further than Longview Junction. Being without authority himself, as she was advised, to bind appellant by a statement that the train would go to Palestine, the agent who sold her the tickets could not by referring her to appellant's porter and brakeman bind it by statements made to her by them. Appellee therefore was not entitled to claim that liability on the part of appellant arose in her favor because of anything appellant's ticket agent did or said. Such liability, if any there was, must have been referred to the representations made to her by the porter and brakeman of whom she made inquiry after she had entered into the contract with appellant whereby it had undertaken to carry her to Longview Junction. It is not, and reasonably could not be, contended, that appellant's porter or brakeman could bind it by a contract to carry appellee and her children from Longview Junction to Palestine, a point not on its line of railway. The contention is that appellant became bound for the consequences resulting to appellee and her children, became of her reliance on the false representation made to her by the porter and brakeman that the train would go through, if, as we think must be conceded to be true, the porter and brakeman were without authority to bind appellant by a contract to carry appellee from the point it had undertaken to carry her to to a point off of its line of railway, certainly they were without authority to bind it by representations as to the movements of trains on a line of railway operated by another company and not by appellant. To hold otherwise would be to say, as we think should not be said, that a railway company, contracting to carry to a nearby point on its line a person who wished to go over same and connecting lines to a point on one of the latter a thousand or more miles distant, could be made liable to such person for the expense, inconvenience etc., arising from delays on such connecting lines, resulting to him because of his reliance upon representations made by its porter and brakeman as to the movement of trains on such connecting lines. To so hold, it seems to us, would be unreasonable. Furnishing to persons appellant had undertaken to carry to points on its line information about the movement of trains on other lines of railway was outside the scope of the duties the porter and brakeman were employed to perform; and appellant should not, we think, be held bound to respond in damages to appellee for injury she suffered because she relied upon information they furnished her which turned out to be false. Legally she had no right to rely upon, as representations of appellant, statements made to her by its employés who were without authority, real or apparent, to act for it in making same.
The judgment will be reversed, and judgment will be here rendered that appellee take nothing by her suit against appellant. *Page 668